Citation Nr: 0740120	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-25 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left wrist disorder, 
claimed as secondary to service-connected left shoulder 
separation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968; and from August 1980 to November 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision rendered by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for a left wrist disorder, claimed as 
secondary to service-connected left shoulder separation.


FINDING OF FACT

A chronic left wrist disability, manifested by arthritis, did 
not have its onset during active military duty; or within a 
year of separation; nor is it causally related to a service-
connected disability.


CONCLUSION OF LAW

A left wrist disability, manifested by arthritis, was not 
incurred in active service; nor may it be presumed to have so 
been incurred; and is not proximately due to, or the result 
of a service-connected disability.  38 U.S.C.A. § 1110 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in May 2003 and March 2005.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  Therefore, to 
move forward with adjudication of this claim would not cause 
any prejudice to the veteran. 

All pertinent development has been undertaken and all 
available evidence has been obtained in this case.  The RO 
obtained VA and private treatment records, and the veteran 
was afforded a VA examination.  The veteran has not 
identified any additional evidence that could be obtained to 
substantiate the claim.  Therefore, the Board is satisfied 
that there has been substantial compliance with all pertinent 
VA law and regulations, and to move forward with this claim 
would not cause any prejudice to the veteran.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc). 

 Service connection may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran contends that he is entitled to service 
connection for a left wrist disability.  The Board has 
considered his contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

The veteran's service medical records are negative for a left 
wrist injury or specific disability.  Periodic examinations 
conducted in August 1965, February 1969, February 1977, and 
September 1984 do not reflect any findings related to a left 
wrist injury or particular disability.  The service medical 
records show treatment for degenerative arthritis, 
specifically of the right shoulder, in records dated 
throughout 1978.  A clinical note dated in February 1986 
shows the veteran complained of pain in his hands, and 
stiffness with exercise, with a history of similar problems 
reported in his wrist, shoulders and elbows in the past.  The 
clinical assessment was degenerative joint disease.  

A Report of Medical History, completed in connection with a 
February 1986 retirement physical examination, shows that the 
veteran reported a history of pain in his right wrist for the 
past nine years, with increasing numbness in the past six 
months.  Following a physical examination, a physician noted, 
in pertinent part, that degenerative arthritis had been 
present since 1978; and arthritis appeared to affect all 
major joints the body, predominantly in the elbows and 
shoulders.  

Post-service private medical records show that the veteran 
suffered a left wrist injury several years after separation 
from military service.  A May 1994 clinical record of Easley 
F. P. notes that the veteran reported a fracture of his left 
wrist, approximately three years prior (or in 1991).  A 
February 1997 treatment record from B. P. M., M.D. also 
indicates that the veteran had suffered a dorsal peri-lunate 
dislocation of his left wrist several years ago.  He 
underwent an open reduction internal fixation by a M. G., 
M.D., with residual stiffness afterwards.  The veteran denied 
any present complaint of left wrist pain during the 1997 
evaluation.  B. P. M., M.D. notes further reveal that he 
reviewed x-rays provided by the veteran; and they showed a 
prior left wrist injury which had been reduced and pinned.  
His clinical impression was "status-post left peri-lunate 
dislocation."  A July 2002 record from the Hand Surgery 
Center, P.A., noted a post-service left wrist injury, and 
revealed that the veteran reported no significant problems 
with the left wrist, status-post the surgically-treated left 
wrist fracture.

VA outpatient treatment records, dated between August 2000 
and February 2004, contain no specific references to 
arthritis in the left wrist, other than reflecting general 
findings of arthritis.  The records are also negative for any 
subjective reports of left wrist problems.  

The veteran underwent a VA medical examination in January 
2006, where a physician reviewed his medical history and 
claims file prior to a clinical evaluation.  The veteran 
denied any previous injury or surgery involving his left 
wrist.  He reported pain in both wrists, the right more than 
the left.  He also indicated there was some swelling in the 
morning in both wrists.  Aggravating factors included weather 
changes and fine motor or repetitive activity.  Upon physical 
examination, left wrist range of motion included 30 degrees 
of dorsiflexion and 20 degrees of volar flexion with pain.  
X-rays showed advanced arthritic changes likely secondary to 
rheumatoid arthritis.  The physican opined that there was no 
disorder of the left wrist that is etiologically related to 
the veteran's service-connected left or right shoulder 
separations.

Based upon the evidence of record, the Board finds there is 
no competent evidence of a present left wrist disability 
associated with military service or the service-connected 
left shoulder separation disability.  The Board notes that 
although service medical records show that the veteran 
reported pain and stiffness in one of his wrists during 
service- the left wrist is not specifically identified in any 
of the records.  Rather, the cumulative records show that the 
veteran had pain and stiffness (and degenerative arthritis) 
in his right wrist and right shoulder.  The veteran suggests 
that the February 1986 service medical records which notes 
"arthritis appeared to affect all major joints the body, 
predominantly in the elbows and shoulders;" is sufficient to 
show he had arthritis of the left wrist in service.  The 
Board, however, disagrees, as this statement is not supported 
by radiographic or x-ray clinical findings.  

It is also significant to note that the private medical 
records reveal the veteran sustained an intervening injury to 
his left wrist that required surgical repair, several years 
after leaving military service.  The veteran was not 
forthcoming with this prior injury and surgical repair during 
his 2006 VA examination.  The Board finds that this 
intervening injury in 1991, along with the absence of 
evidence of treatment for the left wrist since leaving active 
duty service and prior to 1991, suggests that the present 
left wrist arthritis was not incurred in military service.  
The veteran has not provided the Board with any competent 
medical findings or opinions showing that his left wrist 
arthritis is in fact etiologically related to some event, 
injury, or disease in military service.

With regard to the veteran's specific contention that his 
left wrist arthritis was caused by his service-connected 
left shoulder separation, the Board notes that this is not 
supported by the available medical evidence.  The service 
medical records and cumulative post-service treatment 
records do not reflect such a relationship; and there is no 
competent medical evidence in the record to support such a 
contention.  The only medical opinion of record which 
clearly addresses the issue of a nexus between the veteran's 
left wrist arthritis and his left shoulder separation, was 
provided by the January 2006 VA examiner.  The examiner 
opined that the left wrist arthritis could not be attributed 
to any service-connected disability, including the left and 
right shoulder separations.  The examiner reviewed the 
veteran's entire medical history as contained within the 
claims folder, evaluated the veteran, and provided a 
thorough explanation for his medical opinion.  Thus, the 
Board finds his opinion is competent and probative.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  

The veteran has not provided evidence which shows that such 
a causal relationship exists between the claimed 
disabilities, other than his own opinion.  However, the 
veteran is not competent to provide evidence that requires 
medical knowledge such as the etiology of his left wrist 
arthritis, as he is not shown to have any specialized 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). For all of these reasons, service 
connection for left wrist arthritis is not warranted.

In closing, the Board also notes that service connection for 
left wrist arthritis may not be presumed to have been 
incurred during service, because it did not manifest within 
the first post-service year, but rather several years 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board has considered the applicability of the benefit-
of-the-doubt doctrine.  As the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).




ORDER

Service connection for a left wrist disorder, claimed as 
secondary to service-connected left shoulder separation, is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


